John I. Purtle, Justice, dissenting. I cannot go along with the majority opinion in this case because it clearly obliterates the requirement that an heir be mentioned in a will by a name or as a member of a class. The pertinent part of the statute relating to pretermitted children states that if there is a “living child or issue of a deceased child of the testator, whom the testator shall omit to mention or provide for, either specifically or as a member of a class, the testator shall be deemed to have died intestate with respect to the child or issue.” In this case the court has gone so far as to hold that the mere designation of the contingent beneficiaries as “my heirs at law” satisfied the requirement that a child be mentioned. This decision is simply not in keeping with the plain words of the statute and most of our past decisions. In this case the so-called class is “those persons who would constitute my heirs at law on the date of my death.” That phrase simply restates the law of descent and distribution and has no effect whatsoever on any person’s right to inherit. I think we ought to return to our holdings such as that of Crossett Lumber Company v. Files, 104 Ark. 600, 149 S.W. 908 (1912), where this court held that if a testator failed to mention the name of his only surviving child, that child was pretermitted. We have a long line of cases holding that if the names of all, any, or either of the testator’s children are omitted in the will, the testator is deemed to have died intestate as to those omitted. Boyd v. Epperson, 149 Ark. 527, 232 S.W. 939 (1921), Branton v. Branton, 23 Ark. 569 (1861). These decisions were rendered under prior law, but the principle is the same. The case of Robinson v. Mays, 271 Ark. 818, 610 S.W.2d 885 (1981), cited in the majority opinion, concerned the designation of “those persons who would be entitled to share in the distribution of the estate in accordance with the law of descent and distribution of the state of Missouri.” We held this was insufficient to exclude two children who were not named in the will. We upheld the trial judge’s decision that the failure to name the children in the will rendered them pretermitted children. We have also held that the failure of the testator to mention a child or issue of a deceased child resulted in treating such omitted heirs as though no will had been made. Cisco v. Cisco, 288 Ark. 552, 707 S.W.2d 769 (1986). We need to get away from these strained constructions which interpret certain language as “technical” and other language as “common usage.” Over a period of time, and by use of common sense, we have learned that a “class” of devisees is simply not equivalent to those who are “heirs at law.” A “class” consists of such groups as brothers, sisters, children, grandchildren, nieces, nephews, etc. The reason for making a will in the first place is to dispose of property in a manner which would not be followed if left to the law of descent and distribution. The reason our cases have been fairly consistent in requiring the testator at least to mention a descendant as a member of a class is to prevent the unintentional disinheritance of a legitimate heir. It is my opinion that we ought to get back to the basics and require a will to meet the requirements of the statute. The appellant, the only child of the decedent, was not mentioned by name or by class in the will. By any standard she is pretermitted and therefore entitled to her intestate share of the estate.